Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00334-CV

                               IN THE INTEREST OF R.A.J., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-14957
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 13, 2016

DISMISSED FOR WANT OF PROSECUTION

           In this suit affecting the parent-child relationship, the clerk’s record was due on June 3,

2016. See TEX. R. APP. P. 35.1(a). On June 7, 2016, the Bexar County District Clerk notified this

court that Appellant has failed to pay the clerk’s fee for preparing the record and Appellant is not

entitled to a free clerk’s record. On June 16, 2016, we ordered Appellant to file written proof with

this court by June 27, 2016, that either (1) the clerk’s fee has been paid or arrangements have been

made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.

We warned Appellant that if she failed to respond as ordered, this appeal would be dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                 04-16-00334-CV


       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-